


117 HR 3548 IH: Keeping Our Promise Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3548
IN THE HOUSE OF REPRESENTATIVES

May 25, 2021
Mr. Torres of New York (for himself and Ms. Chu) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To authorize the issuance of visas and admission of certain aliens, and their derivatives, who were selected to apply for diversity immigrant visas but were unable to be issued such visas or be admitted to the United States as a result of certain Presidential Proclamations, and for other purposes.


1.Short titleThis Act may be cited as the Keeping Our Promise Act.  2.Aliens previously allocated diversity visas (a)In generalNotwithstanding section 204(a)(1)(I)(ii)(II) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(I)(ii)(II)), and subject to subsection (c) of this section, an immigrant visa made available to an alien under section 203(e)(2) of the Immigration and Nationality Act (8 U.S.C. 1153(e)(2)) in any of fiscal years 2017, 2018, 2019, 2020, or 2021 shall remain available to such alien if—
(1)the alien was refused a visa or denied admission to the United States solely because of— (A)Executive Order 13769, Protecting the Nation from Foreign Terrorist Entry into The United States (January 27, 2017);
(B)Executive Order 13780, Protecting the Nation from Foreign Terrorist Entry into the United States (March 6, 2017); (C)Proclamation 9645, Enhancing Vetting Capabilities and Processes for Detecting Attempted Entry into the United States by Terrorists or Other Public-Safety Threats (September 24, 2017); or
(D)Proclamation 9983, Improving Enhanced Vetting Capabilities and Processes for Detecting Attempted Entry into the United States by Terrorists or Other Public-Safety Threats (January 31, 2020); or (2)because of the COVID–19 public health emergency—
(A)the alien was unable to receive a visa interview despite submitting an Online Immigrant Visa and Alien Registration Application (Form DS–260) to the Secretary of State; or (B)the alien was unable to be admitted to the United States despite being approved for a visa under section 203(c) of the Immigration and Nationality Act (8 U.S.C. 1153(c)). 
(b)Obligations of the Secretary
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall— (A)notify each alien described in subsection (a) (and such alien’s representative, if applicable) of their continuing eligibility for a visa under section 203(c) of the Immigration and Nationality Act (8 U.S.C. 1153(c)); and
(B)publish on the Department of State website, information and procedures implementing this Act.  (2)NoticeThe notice described in paragraph (1)(A) shall include procedures for the alien to inform the Secretary of State of the alien’s intent to proceed with or abandon the application, and shall include an advisal that such application shall be deemed abandoned if the alien fails to notify the Secretary of the alien’s intent to proceed within one year of the date of the notice.
(c)Limitation on visa eligibilityAn alien described in subsection (a) shall remain eligible to receive such visa until the earliest of the date that the alien— (1)notifies the Secretary of the alien’s intent to abandon the application;
(2)fails to respond to the notice described in subsection (b)(2); or (3)is refused a visa by the Secretary of State—
(A)for failure to meet the education or work experience requirements under section 203(c)(2) of the Immigration and Nationality Act (8 U.S.C. 1153(c)(2)); or (B)on grounds that the alien is inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)). 
(d)Numerical limitation
(1)In generalExcept as provided in paragraphs (2) and (3), visas issued to aliens under this Act shall be counted against the numerical limitation described in section 201(e) of the Immigration and Nationality Act (8 U.S.C. 1151(e)) for the fiscal year in which such visas were made available to such aliens. (2)Unused visasVisas under section 201(e) of the Immigration and Nationality Act (8 U.S.C. 1151(e)) that go unused in any of fiscal years 2017, 2018, 2019, 2020, or 2021 may be allocated to aliens described in subsection (a) regardless of the fiscal year in which such alien’s visa was made available.
(3)OverageIn the case that the total number of aliens described in subsection (a) who are eligible for visas exceeds the total number of visas under section 201(e) of the Immigration and Nationality Act (8 U.S.C. 1151(e)) for fiscal years 2017, 2018, 2019, 2020, and 2021, such excess number shall not be counted against the numerical limitation described in such section 201(e).  (e)Age out protectionsA determination of whether an alien is the child of a visa recipient described in this Act pursuant section 203(d) of the Immigration and Nationality Act (8 U.S.C. 1153(d)) shall be made using the age of the child when applicant was initially selected for a visa in accordance with section 203(e)(2) of the Immigration and Nationality Act (8 U.S.C. 1153(e)(2)).

